COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00315-CV


In the Matter of the Guardianship of       §    From Probate Court No. 2
Edwin Wooley, an Alleged
Incapacitated Person                       §    of Tarrant County

                                           §    (2014-GD00251-2)

                                           §    June 2, 2016

                                           §    Opinion by Justice Dauphinot

                                           §    Concurrence by Justice Gabriel

                                           §    Dissent by Justice Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot